GulfMark Offshore Announces CFO Retirement - Appointment HOUSTON, June 29, 2009 (GLOBE NEWSWIRE) GulfMark Offshore, Inc. (NYSE:GLF) announced today that after 10 years with the company, Edward A. Guthrie, GulfMark’s Executive Vice President and Chief Financial Officer, is retiring effective today. Mr. Guthrie joined the company in 1999. “Ed has been a tremendous asset to GulfMark throughout the years; we thank him for his unwavering dedication and substantial contributions to the company and we wish him well in his retirement.
